Exhibit 10.1 – Employment Agreement, between Farmers Capital Bank Corporation
and Lloyd C. Hillard, Jr., dated December 10, 2012.
 


 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”), is entered into this 10th day of
December, 2012, between Farmers Capital Bank Corporation, a Kentucky bank
holding company (the “Company”) and Lloyd C. Hillard, Jr. (the “Executive”).
 
WITNESSETH
 
WHEREAS, Executive currently serves as the President and Chief Executive Officer
of the Company without the benefit of any employment agreement;
 
WHEREAS, Executive desires to be assured of a secure minimum compensation and
fair and reasonable benefits from the Company for his services and the Company
wishes to secure the continual employment of Executive; and
 
WHEREAS, the Company desires reasonable protection of its confidential business
and customer information which it has developed over the years at substantial
expense and assurance that Executive shall not compete with the Company for a
reasonable period of time after termination of his employment with the Company,
except as otherwise provided herein;
 
NOW, THEREFORE, BE IT RESOLVED, in consideration of the foregoing premises, the
mutual covenants and undertakings herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, each intending to be legally bound, covenant and agree as follows:
 
Employment.  Upon the terms and subject to the conditions set forth in this
Agreement, the Company employs Executive as the Company’s President and Chief
Executive Officer, and Executive accepts such employment.
 
Positions.  Executive agrees to serve as President and Chief Executive Officer
of the Company and to perform such duties in that office as may reasonably be
assigned to him by the Company’s Board of Directors and such duties which are of
the character as those generally associated with that office.  Executive shall
devote substantially all his business time and efforts to the Company’s business
and shall not engage in other business activities without the Company’s prior
consent, whether or not such business activity is pursued for profit, gain or
other pecuniary advantage.  Executive may invest his assets in such form or
manner as shall not require any services on his part in the operation of the
affairs of the enterprises in which the investments are made.  Executive may use
his discretion in fixing his hours and schedule of work consistent with the
proper discharge of his duties.
 
Term.  Unless terminated earlier in accordance with the provisions of Section 7,
Executive’s employment under this Agreement shall begin on January 1, 2013 (the
“Effective Date”) and shall continue for forty-eight (48) months (the
“Employment Term”).  Thereafter, the Employment Term shall be automatically
extended for subsequent twelve (12) month periods unless written notice to the
contrary is given by either the Company or Executive at least (90) days prior to
the expiration of the Employment Term or the expiration of any subsequent one
(1)-year extension.
 
 
1

--------------------------------------------------------------------------------

 
 
Compensation.  During the Employment Term, the Company shall pay Executive a
base salary (the “Base Compensation”) (i) for the first twelve months of the
Employment Term at the annual rate of $385,000.00, and (ii) thereafter at such
annual rates (in no event to be less than $385,000.00) as the Company may
determine (in its complete discretion), payable at regular intervals in
accordance with the Company’s normal payroll practices in effect from time to
time
 
Benefit Programs; Communication and Transportation Devices.
 
During the Employment Term, Executive shall be entitled to participate in or
receive benefits under (i) any life, health, hospitalization, medical, dental,
disability or other insurance policy or plan, (ii) pension or retirement plan,
(iii) bonus or profit-sharing plan or program, (iv) deferred compensation plan
or arrangement, and (v) any other executive benefit plan, program or
arrangement, made available by the Company on the date of this Agreement and
from time to time in the future to the Company’s executives on a basis
consistent with the terms, conditions and overall administration of the
foregoing plans, programs or arrangements and with respect to which Executive is
otherwise eligible to participate or receive benefits.  With respect to
compensated personal time off (“PTO”) benefits for Executive, during the
Employment Term Executive shall be entitled to no fewer than 280 PTO hours per
fiscal year of the Company (the “Annual Allotment”), with any unused PTO hours
in any fiscal year being eligible to be carried forward into the next fiscal
year (provided that at no time may total PTO hours available to Executive exceed
125% of his Annual Allotment).
 
During the Employment Term, the Company will reimburse Executive for the monthly
charges for telephone service and electronic data receipt and transmission on
the smart phone purchased and used by Executive.
 
During the Employment Term the Company will make available for Executive’s use
an automobile which will be (i) replaced every three years and (ii) of at least
the quality of the Lincoln MKS currently being provided Executive by the
Company.
 
General Policies.
 
So long as Executive is employed by the Company pursuant to this Agreement,
Executive shall receive reimbursement from the Company, as appropriate, for all
reasonable business expenses incurred in the course of his employment by the
Company, upon submission to the Company of written vouchers and statements for
reimbursement.
 
So long as Executive is employed by the Company pursuant to this Agreement,
Executive shall be entitled to office space and working conditions consistent
with his position as President and Chief Executive Officer of the Company.
 
All other matters relating to the employment of Executive by the Company not
specifically addressed in this Agreement shall be subject to the general
policies regarding executives of the Company in effect from time to time, so
long as such general policies are not inconsistent with any of the provisions of
this Agreement (in which event the provisions of this Agreement shall control).
 
 
2

--------------------------------------------------------------------------------

 
 
Termination of Employment.  Subject to the respective continuing obligations of
the parties, including but not limited to those set forth in Sections 8 and 9
hereof, Executive’s employment by the Company may be terminated prior to the
expiration of the Employment Term as set forth below.
 
Termination Due to Death.  This Agreement shall terminate automatically upon
Executive’s death.  In the event Executive’s employment is terminated due to
Executive’s death, Executive’s estate or Executive’s beneficiaries, as the case
may be, shall be entitled to the following:
 
A single sum payment made by the date of the Company’s next regularly scheduled
payday immediately following the date of Executive’s death in an amount equal to
the unpaid portion of Executive’s Base Compensation to the date of death which
is due Executive but has not been paid; and
 
The death benefit payable under the terms of any term life insurance policy
which may be available to Executive and in which Executive participates under
the Company’s general benefit plan, said payment to be made as provided in said
plan;
 
Termination Due to Disability.  Either the Company or Executive may terminate
this Agreement upon Executive’s Disability (as defined below).  In no event
shall a termination of Executive’s employment for Disability occur unless the
party terminating the employment gives written notice to the other party in
accordance with this Agreement.  “Disability” shall mean: (i) Executive is
unable to perform one or more of Executive’s material duties by reason of any
medically determined physical or mental impairment; (ii) Executive’s inability
to perform one or more of Executive’s material duties occurs after a reasonable
attempt by the Company to accommodate Executive’s physical or mental impairment;
and (iii) Executive’s physical or mental impairment can be medically expected to
result in death or last for a continuous period of not less than 12 months.
 
In the event Executive’s employment is terminated due to Executive’s Disability,
Executive shall be entitled to the continuation of Executive’s Base Compensation
for a period of three (3) months following the date of Disability, commencing in
the month immediately following termination of employment due to Disability and
payable on the Company’s regularly scheduled paydays during said three (3)
months.  Notwithstanding the foregoing, if the Executive, at the time of
termination of employment, is a “specified employee” as that term is defined in
Treasury Reg. 1.409A-1(i), instead of being paid as set forth above, an amount
representing Executive’s Base Compensation for a period of three (3) months
shall be paid to the Executive in a single lump sum payment on the first
business day of the seventh month following termination due to Disability.
 
Termination for Cause.  The Company may terminate Executive’s employment for
Cause (as defined below) at any time effective immediately upon written notice
to Executive.  For purposes of this Section 7(c) and Section 14(a), the term
“Cause” shall mean that the Board of Directors of the Company has determined
that any one or more of the following events have occurred:
 
Executive has been grossly negligent in the performance of his duties hereunder,
has been made aware of such gross negligence, and (if the effects of such gross
negligence are curable) has failed to fully cure the effects thereof within such
reasonable period of time as the Company may designate;
 
Executive has materially breached any provision of this Agreement, has been made
aware of such material breach, and (if the effects of such material breach are
curable) has failed to fully cure the effects thereof within such reasonable
period of time as the Company may designate;
 
 
3

--------------------------------------------------------------------------------

 
 
Executive has materially breached any of Executive’s fiduciary duties to the
Company or has made a material misrepresentation or omission, which material
breach, misrepresentation or omission might reasonably be expected to have a
materially adverse effect on the Company, has been made aware of such material
breach or misrepresentation, and (if the effects of such material breach or
misrepresentation are curable) has failed to fully cure the effects thereof
within such reasonable period of time as the Company may designate;
 
Executive has filed a petition in bankruptcy (or a petition in bankruptcy has
been filed against Executive), a trustee, receiver or similar custodian for all
or any part of Executive’s property has been appointed, Executive has executed
an assignment for the benefit of creditor or any action has been taken by or
against Executive under any law, the purpose or effect of which is to relieve
Executive from any of his debts or to extend the terms of payment to which
Executive is otherwise subject;
 
Executive has repeatedly abused alcohol or drugs;
 
Executive has engaged in fraud, embezzlement, theft, dishonesty, willful
misconduct or deliberate injury to the Company or its affiliates or customers,
suppliers or employees; or
 
Executive has been convicted of a felony or any act of moral turpitude.
 
In the event Executive’s employment is terminated for Cause, Executive shall be
entitled to a single sum payment by the date of the Company’s next regularly
scheduled payday immediately following Executive’s date of termination equal to
the unpaid portion of Executive’s Base Compensation which is due Executive but
has not been paid through the date of the termination of Executive’s employment.
 
Permanent Cessation of Business.  The Company may terminate Executive’s
employment at any time effective immediately upon receipt of written notice to
Executive of the permanent cessation, whether voluntary or involuntary, of the
Company’s operations and business.
 
In the event Executive’s employment is terminated due to the permanent cessation
of the Company’s business, Executive shall be entitled to a single sum payment
by the date of the Company’s next regularly scheduled payday equal to the unpaid
portion of Executive’s Base Compensation which is due Executive but has not been
paid through the date of the termination of Executive’s employment.
 
Confidentiality Covenants.  In order to induce the Company to enter into this
Agreement, Executive hereby agrees as follows:
 
Confidential Information.  Executive shall not disclose or use or otherwise
exploit (for his own benefit or the benefit of any other person or entity) at
any time, either during or after his association with the Company, any
Confidential Information of which Executive becomes aware, whether or not any
such information is developed by him, except to the extent such disclosure or
use is required in the performance of assigned duties for the
Company.  Executive shall take all appropriate steps to safeguard Confidential
Information and to protect it against disclosure, misuse, espionage, loss or
theft.  For purposes of this Agreement, “Confidential Information” shall mean
all non-public, proprietary technical and commercial information respecting the
Company or any subsidiary or other affiliate, including, without limitation,
manner of operations, financial information and lists and records of borrowers
or depositors of the Company’s banking subsidiaries.
 
 
4

--------------------------------------------------------------------------------

 
 
Intellectual Property. In the event that Executive as part of his duties on
behalf of the Company generates, authors, or contributes to any invention,
design, new development, device, method or process, whether or not patentable or
reduced to practice or comprising Confidential Information, any copyright work,
whether or not comprising Confidential Information, or any other Confidential
Information, relating to the Company (hereinafter collectively referred to as
“Intellectual Property”) Executive acknowledges that such Intellectual Property
is the exclusive property of the Company and hereby assigns all right, title and
interest in and to such Intellectual Property to the Company.  Any copyrightable
work prepared in whole or in part by Executive shall be deemed “a work made for
hire” under Section 201(b) of the 1976 Copyright Act, and the Company shall own
all of the rights comprised in the copyright therein.  Executive shall promptly
and fully disclose all such Intellectual Property to the Company and shall
cooperate with the Company to protect the Company’s interests in such
Intellectual Property, including, without limitation, providing reasonable
assistance in the securing of patent protection and copyright registrations and
signing all documents where reasonably requested by the Board of Directors of
the Company, even if such request occurs after the Employment Term.
 
Assignment of Intellectual Property. Executive further agrees that:
 
He will assign to the Company any Intellectual Property conceived or reduced to
practice by him during Employment Term and related to the Company or any of its
affiliates;
 
He will execute all papers and perform all acts that the Company deems necessary
or advisable for the preparation, prosecution, issuance, procurement or
maintenance of patent applications and patents of the United States or foreign
countries for said Intellectual Property;
 
He will execute any and all papers and documents that shall be required or
necessary to vest title in the Company to said Intellectual Property; and
 
All models, drawings, memoranda and other materials or records made or used by
Executive in connection with his duties shall be the property of the Company and
shall be left with the Company at the expiration or termination of this
Agreement.
 
Rights Cumulative.  The rights and remedies of the Company under this Section 8
are in addition to, and cumulative of, any other rights and remedies that the
Company may have, whether by law or by equity.
 
Non-Compete Covenants.
 
Acknowledgments.  Executive acknowledges that (i) his services as a Company
executive have been of a special, unique and extraordinary character and that
his position with the Company and any of its subsidiaries placed him in a
position of confidence and trust with the customers of the Company and its
subsidiaries and allowed him access to Confidential Information, (ii) he would
not have had significant contact with any customers of the Company or any of its
subsidiaries if not for his service as an executive  of the Company or any of
its banking subsidiaries and the name, reputation and goodwill of the Company or
its subsidiaries, (iii) the nature and periods of restrictions imposed by the
covenants contained in this Section 9 are fair, reasonable and necessary to
protect and preserve for the Company (A) the customer relationships developed by
the Company and its subsidiaries through significant time and expense and (B)
the benefits of the undersigned’s service as executive of the Company or any of
its subsidiaries, (iv) the Company and its affiliates (including, without
limitation, its subsidiaries) would sustain great and irreparable loss and
damage if the undersigned were to breach any of such covenants, (v) the Company
and its affiliates (including, without limitation, its subsidiaries) conduct
their business actively in and throughout the entire Territory (as herein
defined) and (vi) the Territory is reasonably sized.
 
 
5

--------------------------------------------------------------------------------

 
 
Covenants.  Having acknowledged the foregoing, Executive covenants and agrees
with the Company, in consideration of the benefits to Executive under this
Agreement, that he will not, directly or indirectly, from the date hereof
through the date three years following the cessation of the Employment Term for
any reason whatsoever, engage in any of the following:
 
attempt in any manner to cause or otherwise encourage any employee of the
Company or any affiliate to leave the employ of the Company or such affiliate
(as applicable);
 
(A) engage in or (B) own, manage, operate, join, control, assist, participate in
or be connected with, directly or indirectly, as an officer, director,
shareholder, member, partner, proprietor, employee, agent, consultant,
independent contractor or otherwise, any person or entity which is, at the time,
directly or indirectly engaged in any portion of the Financial Industry within
the Territory or in competition within the Territory with any aspect of the
business activities of the Company or any affiliate thereof (provided, however,
that the undersigned may own, solely as a passive investment, securities of any
person which are traded on a national securities exchange or in the
over-the-counter market if the undersigned does not own more than one percent
(1%) of any class of securities of such person or entity);
 
solicit, divert, or take away, or attempt to solicit, divert or take away, the
Financial Industry business or relationship of any of the customers of the
Company or any of its affiliates, or any prospective customers which were
solicited by the Company or an affiliate while the undersigned was an executive
of the Company or any of its subsidiaries, for the purpose of selling to or
servicing for any such customer or prospective customer any Financial Industry
product or service; or
 
cause or attempt to cause any of the foregoing customers or prospective
customers of the Company or a Company affiliate to refrain from maintaining or
acquiring from or through the Company (or any of its  affiliates) any Financial
Industry product or service, and will not assist any other person or persons or
entity or entities to do so.
 
Executive covenants further that, without limitation as to time, he will not
directly or indirectly disclose or use or otherwise exploit for his own benefit,
or the benefit of any other person or entity, any Confidential Information.
 
Definitions.  For purposes of this Agreement,
 
the “Territory” shall mean that area comprised of all points in the Commonwealth
of Kentucky.  The undersigned shall be prohibited from maintaining a business
address within such Territory if he is engaged in any of the activities
enumerated in subsection 9(b)(ii) hereof at such address, and he shall also be
prohibited from engaging in any of the activities enumerated in subsection
9(b)(ii) hereof within such Territory even if the undersigned maintains a
business or residential address outside said Territory; and
 
the “Financial Industry” shall mean the banking, mortgage banking and/or finance
business, and any and all activities and enterprises incidental or related
thereto.
 
Rights Cumulative.  The rights and remedies of the Company and its affiliates
under this Section are in addition to, and cumulative of, any other rights and
remedies that the Company or any of its affiliates may have by law with respect
to this Agreement.  The parties further agree that in the event of a breach by
the undersigned of subsection 9(b), the period set forth in subsection 9(b)
hereof shall not begin until the undersigned permanently ceases his breach
thereof.
 
 
6

--------------------------------------------------------------------------------

 
 
Notice of Termination.  Any termination of Executive’s employment with the
Company as contemplated by Section 7 hereof, except in the circumstances of
Executive’s death, shall be communicated by a written “Notice of Termination” by
the terminating party to the other party hereto.
 
Suspension of Company Obligations.  If Executive is suspended and/or temporarily
prohibited from participating in the conduct of the Company’s or any affiliate’s
affairs by a notice served under section 8(e)(3) or (g)(1) of the Federal
Deposit Insurance Act (12 U.S.C. § 1818(e)(3) and (g)(1)), the Company’s and
Company’s obligations under this Agreement shall be suspended as of the date of
service, unless stayed by appropriate proceedings.  If the charges in the notice
are dismissed, the Company shall (i) pay Executive all or part of the
compensation withheld while its obligations under this Agreement were suspended
and (ii) reinstate (in whole or in part) any of its obligations which were
suspended.
 
Removal.  If Executive is removed and/or permanently prohibited from
participating in the conduct of the Company’s or any affiliate’s affairs by an
order issued under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance
Act (12 U.S.C. § 1818(e)(4) or (g)(1)), all obligations of the Company under
this Agreement shall terminate as of the effective date of the order, but vested
rights of the parties shall not be affected.
 
Regulatory Oversight.
 
All obligations under this Agreement may be terminated, except to the extent
determined that the continuation of the Agreement is necessary for the continued
operation of the Company, by order of any state or federal banking regulatory
agency with supervision of the Company or any of its affiliates, unless stayed
by appropriate proceedings, and the Company shall not be under any obligation to
perform any of its obligations hereunder if it is informed in writing by any
state or federal banking regulatory agency with supervision of the Company or
any of its affiliates that performance of any of such obligations would
constitute an unsafe or unsound banking practice.
 
If the Company is in default (as defined in section 3(x)(1) of the Federal
Deposit Insurance Act[12 U.S.C.§1813(x)(1)]), all obligations under this
Agreement shall terminate as of the date of default, but this provision shall
not affect any vested rights of the parties.
 
Notwithstanding anything herein to the contrary, any payments made to Executive
pursuant to the Agreement, or otherwise, shall be subject to and conditional
upon compliance with 12 USC §1828(k) and any regulation promulgated thereunder.
 
Inasmuch as the Company is currently party to a Memorandum of Understanding with
the Board of Governors of the Federal Reserve System and the Kentucky Department
of Financial Institutions, the approval of this Agreement by said regulatory
bodies is required before the Agreement becomes effective.
 
Legal Fees.  If a dispute arises regarding the interpretation or enforcement of
this Agreement and Executive obtains a final judgment in his favor in a court of
competent jurisdiction, all reasonable legal fees and expenses incurred by
Executive in contesting or disputing any such termination or seeking to obtain
or enforce any right or benefit provided for in this Agreement or otherwise
pursuing his claim shall be paid by the Company, to the extent permitted by law.
 
Death.  Should Executive die after termination of his employment with Company
while any amounts are payable to him hereunder, this Agreement shall inure to
the benefit of and be enforceable by Executive’s executors, administrators,
heirs, distributees, devisees and legatees and all amounts payable hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
devisee, legatee or other designee or, if there is no such designee, to his
estate.
 
 
7

--------------------------------------------------------------------------------

 
 
Notices.  For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been given
when delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
 


 
If to Executive:
Lloyd C. Hillard, Jr.
22 Foxley Lane
Frankfort, KY 40601
   
If to the Company:
Terry Bennett
Chairman of the Board of Directors
Skeeters, Bennett, Wilson & Pike
P.O. Box 610
Radcliffe, KY 40159-0610
   
With a Copy to Counsel for the Company:
J. David Smith, Jr.
Stoll Keenon Ogden PLLC
300 West Vine Street, Suite 2100
Lexington, Kentucky 40507
Facsimile No.: (859) 246-3662



or to such other address as either party hereto may have furnished to the other
party in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.
 
Governing Law.  The validity, interpretation, and performance of this Agreement
shall be governed by the laws of the Commonwealth of Kentucky, without reference
to choice of law principles or rules thereof, except to the extent that federal
law shall be deemed to apply.
 
Successors and Assigns.  The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and in substance satisfactory to Executive, in the exercise of his reasonable
judgment, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a material,
intentional breach of this Agreement.  As used in this Agreement, “Company”
shall mean Company as hereinbefore defined and any successor to its business or
assets as aforesaid.
 
Modification.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by the Company and Executive.  No waiver by any party hereto at
any time of any breach by another party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of dissimilar provisions or conditions at the same or
any prior subsequent time.  No agreements or representation, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
Validity.  The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement which shall remain in full force and effect.
 
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same agreement.
 
Assignment.  This Agreement is personal in nature and no party hereto shall,
without consent of the other party, assign or transfer this Agreement or any
rights or obligations hereunder except as provided in Section 18 above.
 
Enforcement.  Executive acknowledges that the restrictions contained in Sections
8 and 9, in view of the nature of the business in which the Company and its
affiliates are engaged, are reasonable and necessary in order to protect the
legitimate business interests of the Company and that any violation of Section 8
or 9 would result in irreparable injury to the Company.  In the event of a
breach or a threatened breach by Executive of Section 8 or 9 of this Agreement,
the Company shall be entitled to an injunction restraining Executive from the
commission of such breach, and to recover its attorneys’ fees, costs and
expenses related to the breach or threatened breach.  Nothing herein contained
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for such breach or threatened breach, including the recovery of
money damages.  These covenants and disclosures shall each be construed as
independent of any other provisions in this Agreement, and the existence of any
claim or cause of action by Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of such covenants and agreements.  If any provision of this
Agreement, including Section 8 or 9, is invalid in part or in whole, it shall be
deemed to have been amended, whether as to time, area covered or otherwise, as
and to the extent required for its validity under applicable law and, as so
amended, shall be enforceable.  The parties shall execute all documents
necessary to evidence such amendment.
 
Document Review.  The Company and Executive hereby acknowledge and agree that
each (i) has read this Agreement in its entirety prior to executing it, (ii)
understands the provisions and effects of this Agreement, (iii) has consulted
with such attorneys, accountants and financial and other advisors as it or he
has deemed appropriate in connection with their respective execution of this
Agreement, and (iv) has executed this Agreement voluntarily and
knowingly.  EXECUTIVE HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT HAS BEEN PREPARED BY LEGAL COUNSEL TO THE COMPANY AND THAT HE HAS NOT
RECEIVED ANY ADVICE, COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT
FROM SUCH COUNSEL.
 
Witholding Taxes.  The Company shall have the right to deduct from any payments
to Executive hereunder all taxes which under any applicable federal, state or
local laws the Company is required to withhold.
 
Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto.
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the 10th day of December, 2012.
 
 

 
FARMERS CAPITAL BANK CORPORATION
           
By:
/s/ Terry Bennett         
Terry Bennett
     
Chairman of the Board of Directors
                                    EXECUTIVE           /s/ Lloyd C. Hillard,
Jr.     Lloyd C. Hillard, Jr.  

 
 
10